Reason for Allowance
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 10/15/2020.
The allowed claims are 1-13.

The following is an examiner's statement of reasons for allowance:
The closest prior art or record is US 6,109,044 to Porter, and US 2003/0196445 to Cho. Porter teaches a dehumidification system, comprising a secondary evaporator (56, Fig. 9, col. 2, 45-55) operable to: receive an inlet airflow and output a first airflow, the first airflow comprising cooler air than the inlet airflow, the first airflow generated by transferring heat from the inlet airflow to the flow of refrigerant as the inlet airflow passes through the secondary evaporator; (see airflow arrow in Fig. 9); a primary evaporator (54, Fig. 9, col. 2, 45-55) comprising two or more circuits for flow of refrigerant (Fig. 5, upper portion 60, lower portion 62, col. 2, 55-65), the primary evaporator operable to: for each circuit of the two or more circuits, receive a portion of the flow of refrigerant, receive the first airflow and output a second airflow, the second airflow comprising cooler air than the first airflow, the second airflow generated by transferring heat from the first airflow to the flow of refrigerant as the first airflow passes through the primary evaporator; (see airflow arrow in Fig. 9), a secondary condenser (58, Fig. 9, col. 2 line 65 to col. 3, line 5) operable to: receive the second airflow and output a third airflow, the third airflow comprising warmer and less humid air

than the second airflow, the third airflow generated by transferring heat from the flow of refrigerant to the third airflow as the second airflow passes through the secondary condenser; (see airflow arrow in Fig. 9). Cho teaches a system with primary and secondary metering devices (expansion valves 18, 54), a primary condenser (14) operable to receive the flow of refrigerant from the compressor, the compressor operable to receive the flow of refrigerant from each circuit of the primary evaporator and provide the flow of refrigerant to the primary condenser, the flow of refrigerant provided to the primary condenser comprising a higher pressure than the flow of refrigerant received at the compressor.
The art of record does not teach, in an obvious combination with the other limitations in the claim, the secondary condenser receiving the flow of refrigerant from the secondary evaporator; the primary condenser is operable to receive the third airflow and output a dehumidified airflow, the dehumidified airflow comprising less humid and warmer air than the third airflow, the dehumidified airflow generated by transferring heat from the flow of refrigerant to the dehumidified airflow as the third airflow passes through the primary condenser, wherein the primary condenser has a larger dimension than any of the secondary evaporator, the primary evaporator, and the secondary condenser such that at least a portion of the inlet airflow passes through the primary condenser without first passing through the secondary evaporator, the primary evaporator, and the second condenser.

Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.

/HENRY T CRENSHAW/
Primary Examiner, Art Unit 3763